Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington          Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                 SUPPLEMENTAL DECLARATION OF
LEWIS-ROLLAND; KAT MAHONEY;                 JOHN RUDOFF IN SUPPORT OF
SERGIO OLMOS; JOHN RUDOFF;                  PLAINTIFFS’ MOTION FOR
ALEX MILAN TRACY; TUCK                      TEMPORARY RESTRAINING ORDER
WOODSTOCK; JUSTIN YAU; and those            AND PRELIMINARY INJUNCTION
similarly situated,                         AGAINST DEFENDANTS U.S.
               Plaintiffs,                  DEPARTMENT OF HOMELAND
                                            SECURITY AND U.S. MARSHALS
       v.                                   SERVICE
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
               Defendants.

PAGE 1      SUPPLEMENTAL DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO
            AGAINST FEDERAL DEFENDANTS
         I, John Rudoff, declare:

         1.     I am an Oregon resident who lives in the City of Portland. I am a photojournalist.

My work has been published nationally and internationally, including my extensive reporting

from many areas of urban civil conflict. Since this lawsuit began, I have been published in

Rolling Stone, The Nation, and on the front page of the July 18, 2020 national edition of the New

York Times. I have attended the protests in Portland over the last two months for the purpose of

documenting and reporting on them. If called as a witness, I could, and would, testify

competently to the facts below.

         2.     On July 20, I submitted a declaration to the Court in support of Plaintiff’s motion

for a temporary restraining order because federal officers targeted and shot me in my right

shoulder, inches from my head, with what I believe was a 40mm rubber bullet. Despite my

injury, I returned to document the protests in my capacity as a journalist and newsgatherer last

night (July 21 into July 22).

         3.     Early in the morning on July 22, 2020, I was documenting the protests in

downtown Portland. I was wearing my helmet and vest that say “PRESS” in large block letters. I

was wearing my 4x6” laminated press credential issued by the National Press Photographers’

Association, which clearly states that I am press. Additionally, I was wearing light-colored

clothing and heavy boots.

         4.     At approximately 12:40 a.m., I was standing on the east sidewalk of SW 4 th

Avenue, just north of the intersection of SW 4 th and SW Salmon, where I was photographing a

police skirmish line, who were arranged facing north in that intersection. They were all federal

officers. I was photographing their line, facing north, and the protestors who were arrayed facing

south.

         5.     The following is a true and correct copy of a photo I took documenting this

incident:




PAGE 2        SUPPLEMENTAL DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO
              AGAINST FEDERAL DEFENDANTS
       6.      Minutes later, I suddenly felt a tremendous strike and extreme pain in the lower

medial aspect of my left tibia, directly above the line of my boot. I stopped photographing at

once and hobbled north on SW 4th for about 50 yards, crossed the street from east to west, and

hid in a concrete alcove of a big building.

       7.      Friends saw me sitting and came to render first aid – betadine, a gauze pad, and

light wrap. I could not continue working after this (even though I was on assignment for a large

European news agency) because I was hobbled and in too much pain. Another friend drove me to

my car, about six blocks away, and I drove home to try to tend to my injury.

       8.      The following is a true and correct copy of a photograph that I took at 1:30 a.m.

today, June 22, showing a deep anterior abrasion, medial extension of the abrasion, and

significant circumferential swelling:




PAGE 3      SUPPLEMENTAL DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO
            AGAINST FEDERAL DEFENDANTS
       9.      During the night, I and my family attended to my injury, including topical

cleaning, topical antibiotics, gauze pads, and light wrap. I was in significant pain all night and I

still am in significant pain. I have been soaking my leg in hot water throughout the day.

       10.     The following is a true and correct copy of a photograph that I took of my leg at

approximately 10:50 a.m. this morning, the morning after the injury:




PAGE 4       SUPPLEMENTAL DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO
             AGAINST FEDERAL DEFENDANTS
